Per Curiam. Comes now appellant Anthony Tyrone Matthews, by his attorney, C. Scott Nance, and moves for an extension of time to file appellant’s brief until July 12, 2002. On May 23, 2002, this court granted the State’s Motion to Direct Compliance with Arkansas Supreme Court Rules 4-2(a)(6) and 4-3 (h) and gave appellant thirty days to comply, or until June 22, 2002. Appellant failed to comply as of that date due to an oversight of counsel and now requests that the deadline for filing be extended to July 12, 2002. On August 6, 2002, appellant’s brief was tendered to the Clerk of the Supreme Court for filing.  Appellant’s motion is granted, and the Supreme Court Clerk is directed to file the brief. A copy of this opinion will be forwarded to the Professional Conduct Committee.